IN THE SUPREME COURT OF TENNESSEE

                                AT NASHVILLE




JANICE HOLDER,                          )
                                        )
       Plaintiff/Appellee,              )
                                        )
                                        )
Vs.                                     )   Davidson Chancery
                                        )
                                        )
TENNESSEE JUDICIAL                      )   No. 01S01-9610-CH-00211
SELECTION COMMISSION                    )
and GEORGE T. LEWIS, III, ESQ.          )
In his Official Capacity as Chairperson )
of the Tennessee Judicial Selection     )
Commission,

       Defendant/Appellee.
                                        )
                                        )
                                        )
                                                  FILED
                                                  December 2, 1996

                                                Cecil W. Crowson
                                               Appellate Court Clerk



                                    ORDER



      The petition to rehear is denied.



      ENTER this the 2nd day of December, 1996.




                                            PER CURIAM